ACCEPTED
                                                                                        05-14-01226-CR
                                                                              FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                    3/4/2015 2:15:37 PM
                                                                                             LISA MATZ
                                                                                                 CLERK



                              NO. 05-14-01226-CR

STATE OF TEXAS                            §   IN THE
                                          §
VS.                                       §   FIFTH COURT
                                          §
ROGER ALLEN STULCE, JR.                   §   OF APPEALS


        MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Roger Allen Stulce, Jr., Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

        1.   This case is on appeal from the 380th Judicial District Court of Collin

County, Texas.

        2.   The case below was styled the STATE OF TEXAS vs. Roger Allen

Stulce, Jr., and numbered 380-80196-2013.

        3.   Appellant was convicted of sexual assault.

        4.   Appellant was assessed a sentence of twenty (20) years on August 21,

2014.

        5.   Notice of appeal was given on September 8, 2014.

        6.   The clerk's record was filed on January 6, 2016; the reporter's record



                                          1
was filed on February 4, 2015.

      7.     The appellate brief is presently due on March 5, 2015.

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. April 5, 2015.

      9.     No extension to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Along with routine court appearances and hearings, the undersigned attorney

had been extensively preparing Appellant Briefs for the following matters:

      Roger Stulce vs The State of Texas: 380-82427-2013; Charles Doyal vs The

State of Texas: 05-14-00943-CR and 05-14-00944-CR.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       GIBBS NOLTE ROBISON ROSE
                                       2780 Virginia Parkway
                                       Suite 401
                                       McKinney, TX 75071
                                       Tel: (972) 562-0266
                                       Fax: (972) 569-9278




                                          2
                                     By:       /s/ Mitchell R. Nolte
                                       Mitchell R. Nolte
                                       State Bar No. 00797159
                                       Attorney for Roger Allen Stulce, Jr.




                        CERTIFICATE OF SERVICE

This is to certify that on March 4, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Collin County,

McKinney, Texas, via electronic service.




                                            /s/ Mitchell R. Nolte
                                     Mitchell Nolte




                                           3
STATE OF TEXAS                           §
                                         §
COUNTY OF COLLIN                         §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Mitchell R. Nolte, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."



                                               /s/ Mitchell R. Nolte
                                       Mitchell R. Nolte
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on March 4, 2015,

to certify which witness my hand and seal of office.


                                               /s/ Bobbi Johnson
                                       Bobbi Johnson
                                       Notary Public, State of Texas
                                       Commission Expiration: 06/21/2016
                                       Notary ID: 12903646-1




                                         4